Case 2:20-cv-00012-JRS-MJD Document 22-3 Filed 02/24/20 Page 1 of 5 PagelD #: 370

 

U.S. Department of Justice

Federal Bureau of Prisons

 

Program
Statement

OPI: CPD

 

 

 

NUMBER : 5800.12
DATE: CN-01, 8/17/98

SUBJECT: Receiving and Discharge Manual

pro}
1

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 2:20-cv-00012-JRS-MJD Document 22-3 Filed 02/24/20 Page 2 of 5 PagelD #: 371

203. COMMITMENT DOCUMENTATION

All commitment documentation must be carefully reviewed to ensure
inmates with short sentences and holdover inmates are not held
past their release date. Staff shail ensure the consolidated
inmate file is received with all transfers and the completed
Inmate File Accountability Sheet (BP-499) is attached (see Inmate
Systems Manual for additional information).

Commitment paperwork must be used to verify the delivery of
inmates to the correct facility and to alert institution staff of

Significant facts regarding the inmate being committed.

The following is a list of documentation which is normally used
to commit prisoners to BOP facilities.

JUDGMENT AND COMMITMENT ORDER (J6&C)

 

This document is issued by a federal court on a sentenced inmate.
It. prescribes the specific sentencing provisions of the court.

It is a statutory requirement that a certified copy of the JéC
accompany the initial arrival of a sentenced inmate at his/her
designated institution [old law - Title 18, U.S.C. 4084; SRA -

 

 

Title 18, U.S.C. 3621 (c)]. {This document must~péar the
Signature of the judge and the court seal. The Return on the
reverse side must be properly executed by staff. If the

certified copy of the J&C has not been executed, staff at the
designated institution shall execute it upon the inmate's
__arrival. _/ The USMS has been requested to include the daté of
original commitment to jail prior to sentencing on the Return
information. This is essential in determining the amount of
credit to be allowed for time in jail or prior custody before
sentencing. If this information is not available from the

Return, it should be obtained from the USM-129, Prison Population
Management System form, or through contact with the USMS.

The name appearing on the J&C is the exact name to be used when

admitting a sentenced inmate to the designated facility. It
must appear on all paperwork, files, and on SENTRY exactly as it
appears on the J&C. Name changes shall only be accepted by a
federal court order. It is the responsibility of the Inmate

Systems Manager, or designee, at the institution where the inmate
is located to ensure the name on SENTRY is exactly as the name on

pro}
1

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 2:20-cv-00012-JRS-MJD Document 22-3 Filed 02/24/20 Page 3 of 5 PagelD #: 372

the J&C.

U.S. DEPARTMENT OF JUSTICE PAROLE COMMISSION WARRANTS (PV, MRV,
SPTV), PAROLE FORM (H-21)

 

The U.S. Parole Commission issues violator warrants for the
purpose of returning a violator to custody. The warrant
contains the signature of a parole executive, the U.S. Parole
Commission seal and date. On the reverse, there is space to
execute the warrant. Following the execution of the warrant,
the original is returned to the U.S. Parole Commission. The
institution retains copies are for the J&C file and the Inmate
Central File.

TRANSFER ORDERS - (BP-399)

 

This document is the authority to transfer inmates between Bureau
of Prisons facilities and is usually signed by the Warden of the
transferring institution. It is normally executed by ISM staff
upon the inmate's arrival at the receiving institution. This
document is also used for transfers to Community Corrections
Centers and non-Bureau medical facilities.

WRIT RETURNS

A copy of the original writ should accompany the inmate when
returning from federal or state writs. It is to be executed by
the returning agent to indicate the writ has been satisfied.
However, if the returning agent does not execute the writ, Ré&D
staff shall do so. The execution must include the time and date
returned, a statement that the writ was satisfied and the
Signature of the staff member performing this function. If the
writ was for the purposes of prosecution, a Judgment and
Commitment Order may also accompany the inmate. In the case of
inmates returning from Interstate Agreement on Detainers, a copy
of the Disposition of Charges (Form IX) may also accompany the
inmate. Further information is contained in the Program
Statements on Interstate Agreement on Detainers and Transfer of

Inmates to State Agents.

COURT ORDERS

Court Orders for civil contempt, to direct confinement as a
condition of parole or probation, to return to confinement froma
court appearance or other temporary absence, or for pretrial

proy
2
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 2:20-cv-00012-JRS-MJD Document 22-3 Filed 02/24/20 Page 4 of 5 PagelD #: 373

services commitment may be used as commitment documentation.

These orders must bear the signature of the judge, the court seal
and include the exact name of the inmate. It should be executed

in the same manner as the Judgment and Commitment Order. PRISONER
REMAND OR ORDER TO DELIVER, (BP-377)

 

Federal law enforcement agencies use this form often to commit

prisoners to Bureau’ custody (e.g. pretrial, holdover, INS
detainees). It is a two part form consisting of four copies.
The first part of the form is completed when an inmate is
remanded into Bureau custody. The original is given to the

federal officer delivering the inmate and one copy is used as the
commitment receipt by the facility.

It is the agent's responsibility to complete the form with as
much detail as possible prior to Bureau staff accepting the

prisoner. A right thumbroll fingerprint shall be rolled onto
the Prisoner Remand or Order to Deliver (BP-377) upon acceptance
of the newly admitted inmate. Bach detention facility shall use

the information on this form to key the inmate into SENTRY.
Areas of the form are designed for the prisoner's photograph and
fingerprint, so that, in some instances, the form can be used in
lieu of the Release Authorization Form (BP-392). A comparison
shall be made by staff of the fingerprints on the form with the
fingerprints on file, prior to release to ensure the release of
the proper individual.

PRISONER REMAND OR ORDER TO DELIVER AND RECEIPT FOR UNITED STATES
PRISONERS, (USM-41)

 

 

When the USMS commits an inmate to Bureau custody, they may use

the USM-41 to transfer custody to the Bureau. Staff shall sign
the remand as accepting the inmate. The U.S. Marshal shall keep
the original signed copy. The receiving Bureau facility may

retain a copy as the committing receipt.

pro}
3

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 2:20-cv-00012-JRS-MJD Document 22-3 Filed 02/24/20 Page 5 of 5 PagelD #: 374

REMAND OF FEDERAL PRISONER, (BP-386)

 

The Remand of Federal Prisoner (BP-386) form is used to accept
custody of inmates from any agent or agency. This form can be
used as commitment documentation on inmates being housed for safe

keeping, overnight holdovers, or other similar situations. AS
this form allows for the collection of only limited data, its use

for new arrests would not be appropriate.

The following is a list of items which may be used to provide
additional information on incoming inmate(s).

PRISONER POPULATION MANAGEMENT SYSTEM FORM (USM-129)

 

This form is prepared by the USMS and provides vital information
regarding prior custody or pre-sentence time credits.

TRIP AUTHORIZATION FROM USMS PRISONER TRANSPORTATION DIVISION
This is a computer generated list from the USMS Prisoner

 

ransportation Division, Kansas City, Missouri. It lists
transportation and movement information.

SENTRY SECURITY DESIGNATIONS

 

This is a SENTRY transaction that communicates needed information
between Community Corrections Manager, Regional Designator and
Medical Designator Offices. It authorizes the commitment of an

inmate to a particular facility.

AUTHORIZED UNESCORTED COMMITMENT AND TRANSFERS CARD (BP-385) This
identification card is used for voluntary surrenders and

 

unescorted transfers, (i.e., transferring an inmate from an
institution to a community corrections center). It specifies
the

destination and contains a photograph and a thumbprint to be used

for comparison upon an inmate's arrival at a designated facility.

pro}
4

€ 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
